Citation Nr: 1742609	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1975, to include service in the Republic of Vietnam.  The Veteran died in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In her July 2012 VA Form 9 Substantive Appeal, the appellant requested to appear at a Travel Board hearing before a member of the Board.  In July 2013, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

In January 2014, December 2014, and April 2017, the Board remanded the claim for further development.


FINDINGS OF FACTS

1.  The Veteran died in August 2009.  The death certificate lists the immediate cause of the Veteran's death as cardiopulmonary arrest, and lists pulmonary embolism (PE) and deep vein thrombosis (DVT) as the underlying causes of the Veteran's death.

2.  At the time of the Veteran's death, the Veteran was service connected for posttraumatic stress disorder (PTSD) and diabetes mellitus, type II (DM).

3.  The preponderance of the credible and probative evidence of record does not demonstrate that a service-connected disability was the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death. 

4.  The preponderance of the credible and probative evidence of record is against finding that the Veteran's death was caused by a disability incurred in or aggravated by service or is etiologically related to any incident or disease during the Veteran's active service.


CONCLUSION OF LAW

The criteria for service-connection for cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Here, the appellant was notified in July 2010 and February 2015 letters. 

VA also satisfied its duty to assist the development of the claim.  This duty includes assisting the appellant in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  Service treatment records (STRs), post-service private and VA medical center (VAMC) records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with this claim.  Following the Veteran's death, opinions as to cause of death were obtained in April 2016, May 2016, and May 2017.  These opinions combined a thorough review of the evidence with reasoned conclusions, and the Board finds them to be adequate to decide the merits of the case because the examiners were provided with an accurate history, and the examination reports set forth detailed findings, including review of relevant medical and peer-reviewed literature.  The appellant has not identified any other outstanding records that are pertinent to the issues herein decided, and additional VA medical opinions are not required in this case.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the claims.

Neither the appellant nor her representative has advanced any additional procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

Service Connection

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2016).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2016).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310  (West 2014).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).   In the current matter, the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicides.  

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure, including ischemic heart disease (IHD).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  For the purposes of this presumption, IHD is defined as including, but not limited to, myocardial infarctions, atherosclerotic cardiovascular disease including coronary artery disease (CAD) and coronary bypass surgery, and stable, unstable, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, diseases on the presumptive list such as IHD will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background

In April 1966, the Veteran's enlistment report of medical history did not identify any problems or complaints regarding his cardiovascular system.  His concurrent enlistment examination indicated that his cardiovascular system and lungs were normal.  In August 1974, a report of medical examination indicated the Veteran's heart and lungs were normal.  An August 1974 chest X-ray indicated his heart and lungs were normal.  October 1969, September 1978, and September 1982 periodic medical examinations did not have any findings related to the Veteran's heart or lungs.  In January 1987, a periodic medical examination did not have any findings associated with the Veteran's heart and noted the Veteran's lungs were clear, but he had a cough.  It was noted that the Veteran probably had chronic bronchitis due to smoking. 

In October 1996, a chest X-ray showed the Veteran to have a slightly tortuous aorta, borderline cardiomegaly, a bilateral pulmonary emphysema, and minor degenerative changes in the dorsal spine.  

A February 2005 VAMC primary care note indicated the Veteran was following-up on hypercholesterolemia and nicotine abuse.  He was noted to have a normal electrocardiogram sinus rhythm.

In August 2005, a VAMC report indicated the Veteran could not exercise due to arthritis and significant leg pain.  It was noted that with stress the Veteran denied chest pain and no diagnostic EKG changes or arrhythmias occurred.  It was also noted that the quality of the study was compromised by GI activity adjacent to the inferior wall.

An August 2005 VAMC stress test indicated the Veteran had achieved a maximum work level of mets 1.8, with a resting heart rate of 85 bpm and a maximal heart of 107 bpm.  That value represented 65% of the maximal, age predicted heart rate.  No chest pain was noted.  

An August 2005 VAMC echocardiogram indicated that his overall left ventricular systolic function was normal, with an estimated function  around 601.  Dilatation of the left atrium was noted and color flow doppler demonstrated mild diastolic dysfunction.  

February 2006 private medical records indicated the Veteran had a chest X-rays while treating for pneumonia.  His heart size was normal and interstitial opacities in his lower lobes may have represented his baseline rather than acute pneumonia.  

In March 2006, a VAMC cardiology consult report indicated the Veteran had a mildly abnormal nuclear perfusion study in August 2005.  The study demonstrated that the Veteran had very small ischemic changes along the inferospetal wall.  The Veteran denied any history of chest pain or chest tightness.  He denied any history of myocardial infarction and was not limited in his ability to walk.  It was noted he had a history of diabetes and hyperlipidemia.  He reported a history of smoking and a family history of coronary artery disease.  An electrocardiogram noted a normal sinus rhythm, nonspecific ST-T-wave changes, and no acute changes.  The Veteran and his physician determined that he should  continue with medical management at that time, as he had no symptoms and because the defect was quite small.   He was prescribed medication and was recommended for follow-up care in the cardiology clinic periodically.  

In  September 2006, a VAMC cardiology progress note indicated the Veteran had a history of diabetes, hypertension, hyperlipidemia, and PTSD.  He denied any symptoms of chest pain or chest tightness.  He denied a history of myocardial infarction and was not limited in his ability to walk.  He had no symptoms of shortness of breath, syncope,  palpitations, or orthopnea.  A stress perfusion study was found to be clinically negative for ischemia and his global left ventricular systolic function was normal.   

A March 2007 VA medical center (VAMC) primary care note indicated the Veteran had no chest pains or palpitations.  

An October 2007 cardiology progress note reported the Veteran had a mildly abnormal nuclear perfusion study in August 2005.  The study demonstrated that the Veteran had very small ischemic changes along the inferospetal wall.  The Veteran denied any history of chest pain or chest tightness.  He denied any history of myocardial infarction and was not limited in his ability to walk.  It was noted he had a history of diabetes and hyperlipidemia.  He was recommended for follow-up care in the cardiology clinic periodically.  

In November 2007, a VAMC echocardiogram consult note indicated the Veteran had congestive heart failure.  His LV diastolic function was abnormal due to abnormal relaxation.  

In October 2008, the Veteran returned for cardiology follow-up care at a VAMC.  He was noted to have a history of diabetes, hypertension, hyperlipidemia, and PTSD.  He did not have chest pains, significant dyspnea, dizziness, syncope or pedal edema.  He was recommended to continue care with cardiology.  

In July 2009, the Veteran had a left knee replacement at a private facility.  His follow-up VAMC primary care note indicated he denied cough, congestion, chest pain, and shortness of breath.  His past medical history was noted to be positive for neck pain, DM, obesity, PTSD, lower back pain, hypercholestrerolemia, and tobacco use disorder.

An August 2009 private medical record indicated the Veteran suffered a cardiopulmonary arrest while at home.  A notation stated the appellant went to get water when she heard "gurgling" and called 911.  The Veteran was transported to a private medical facility emergency room.  An ER notation indicated the Veteran was V-febrile on arrival and then asystolic.  CPR was performed, but the Veteran could not be resuscitated.  The Veteran's death certificate lists the immediate cause of the Veteran's death as cardiopulmonary arrest with PE and DVT as the underlying causes.

In her February 2010 application for Dependency and Indemnity Compensation the appellant stated the Veteran was service connected for PTSD and DM and had heart problems.  She stated that she was seeking service connection for the Veteran's death due to Agent Orange exposure causing heart disease. 

In a July 2010 statement in support of claim the appellant stated that she was claiming the Veteran's heart disease was related to his herbicide exposure in Vietnam.

In April 2016, a VA examination found that there was a 50 percent or better probability that the Veteran had ischemic heart disease (IHD), but did not provide an actual diagnosis.  In support of his determination, the examiner stated that the Veteran did have diabetes, which was usually considered a coronary equivalent and that the study performed in August 2005 showed mild ischemia in the left inferoseptal wall of the left ventricle.  Yet, there is no definitive medical evidence of record that the Veteran was actually diagnosed with ischemic heart disease.   
Significantly, moreover, the examiner opined that the Veteran's "IHD" was less likely (less than 50 percent) to have caused or aggravated the Veteran's PE or DVT.  The examiner also stated that the "IHD" was less likely (less than 50 percent) to have caused, contributed substantially or materially, to his death, combined to cause death, aided, or lent assistance to the production of his death, or rendered the Veteran materially less capable of resisting the effects of fatal PE and DVT.  The examiner also reviewed the articles cited in the Veteran's file.  The examiner stated that the articles were conflicting in the sense that the researchers came to the conclusion that diabetes and diabetic complications were not independent risk factors for incident of DVT.  The study tested diabetes and diabetes related complications as potential VTE risk factors both alone and after adjusting for VTE risk factors, but after controlling for hospitalization for major surgery or medical illness and nursing home confinement, diabetes was no longer associated with VTE.  In addition, the other article provided by the appellant was found to be inapplicable as the examiner stated it addressed the issue of recurrent DVT and complicated course.  The examiner stated that in the Veteran's case, he had a first episode of DVT, suffered a PE, and died.  Ultimately, after reviewing the available medical literature, including a study performed on a Chinese population done in Taiwan, the examiner stated that the Veteran's DM or PTSD were less likely (less than 50 percent) to cause or aggravate his PE or DVT.  The examiner also found that it was less likely (less than 50 percent) that the Veteran's DM or PTSD caused or contributed substantially or materially to his death, combined to cause death, aided or lent assistance to the production of his death or rendered the Veteran materially less capable of resisting the effects of fatal PE or DVT.  In a May 2016 addendum report, the examiner clarified that patients with DM are prone to infections, but that it was not his opinion that it would make them less resistant to fight the effects of PE.  The examiner stated that PE was usually a fatal disease even in non-diabetic patients.  The examiner further stated that the Veteran died from a PE caused by DVT and that the Veteran's "IHD": did not cause DVT or PE, as IHD could cause heart attacks, but not DVT or PE.

A May 2017 VA examination stated that PTSD and PE/DVT are different medical conditions and share no relationship.  In regards to whether the Veteran's PTSD contributed substantially or materially to his death, the examiner stated it was speculative.  The examiner found that some medical literature suggested that PTSD could cause a heightened anxiety state that could stress the heart, possibly resulting in myocardial infarction, but that results were not conclusive.  In view of that information, the examiner stated that it was less likely than not that PTSD caused, substantially or materially or combined to cause the Veteran's death.  The examiner also stated that it was less likely than not that PTSD rendered the Veteran materially less capable of resisting the effects of fatal PE and DVT.

In her August 2017 Informal Hearing Presentation, the appellant cited two articles regarding studies performed regarding a link between PTSD and heart disease and heart failure.  

The appellant contends that the Veteran's service connected PTSD and DM contributed to the Veteran's death.  She maintains that PTSD and DM left the Veteran susceptible to cardiopulmonary arrest, PE, and DVT.  Additionally, the appellant contends that the Veteran had IHD due to his exposure to herbicides while in Vietnam and that IHD caused or substantially or materially contributed to the Veteran's death.  For reasons stated below, the Board finds that service connection for the Veteran's death is not warranted.

PE and DVT

The Board has considered whether the listed underlying causes of the Veteran's death warrant service connection.  As stated, the Veteran's Certificate of Death from the Tennessee Department of Health - Office of Vital Records listed the Veteran's primary cause of death as cardiopulmonary arrest with PE and DVT listed as the underlying causes.  However, there is no evidence of such pathologies during service and there is no evidence of record of those conditions within one year of separation.  Rather, when examined in 1974, prior to his separation from service, the Veteran's chest X-ray indicated his lungs were clear and his cardiovascular system was found to be normal.  Similarly, the Veteran's periodic examinations after service all confirmed that he did not have complaints or findings regarding PE or DVT.  In fact, the medical evidence of record does not indicate that the Veteran was diagnosed with either PE or DVT at any time prior to his death.  His cardiac care is void of discussion of either PE or DVT.  In essence, the most probative evidence of record establishes that the causes of the Veteran's death, PE and DVT which resulted in his cardiopulmonary arrest, were not manifest either in service or within one year of separation from service and there is no competent evidence of record linking those pathologies to service.  Accordingly, the Board finds that the primary and underlying causes of the Veteran's death do not warrant service connection.  

PTSD and DM

As noted above, at the time of the Veteran's death his service connected disabilities were PTSD and DM.  As stated by the Veteran's death certificate, the primary and underlying causes of death were cardiopulmonary arrest, PE, and DVT.  The death certificate confirms that neither PTSD nor DM was the primary or underlying cause of the Veteran's death and none of the probative medical evidence of record establish such causation.  Indeed, the August 2009 emergency room medical records establish that the primary cause of the Veteran's death was his cardiopulmonary arrest.  Also, April 2016 VA examiner's statement was that the Veteran died from cardiopulmonary arrest caused by PE due to DVT.  Simply put, there is no evidence of record which establishes that the Veteran's PTSD or DM was the immediate or underlying cause of the Veteran's death or were etiologically related thereto.  As such, the Board finds that the Veteran's PTSD and DM were not the principal cause of his death.

In regards to whether the Veteran's service connected disabilities contributed substantially or materially to cause his death, the Board also finds that no such connection is established by the evidence of record.  Again, the death certificate does not list the Veteran's PTSD or DM as the underlying causes of his death.  Furthermore, at no point in his cardiac treatment was the Veteran's PTSD or DM discussed as contributing factors or concerns in his cardiac health.  None of his cardiology providers implicated his service connected disabilities in treating his cardiac problems and there was no indication from any of those providers that either condition weakened the Veteran's heart, or made him susceptible to either PE or DVT.  

Also, in the April 2016 report, the examiner stated that the Veteran's PTSD and DM were less likely to have aggravated the Veteran's PE or DVT.  That examiner also found it less likely that the Veteran's PTSD and DM contributed substantially or materially to the Veteran's death or aided or lent assistance to the production of his death, including rendering the Veteran materially less capable of resisting the effects of fatal PE or DVT.  Specifically, the May 2016 addendum report provided by the examiner stated that DM patients were prone to infections, but that in his opinion, DM did not make patients less resistant to fight the effects of PE.  The May 2017 examiner came to the same conclusion regarding the Veteran's PTSD - that it was less likely than not that PTSD contributed substantially or materially to the Veteran's death, as no conclusive results were available on such causation and that the conditions shared no relationship.  

The Board finds the April and May 2016 and May 2017 opinions highly probative to the issue of whether the Veteran's PTSD or DM caused or contributed substantially or materially to the Veteran's cardiopulmonary arrest, PE, and DVT.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on a review of the claims file, which consisted of the Veteran's service treatment records and post-service medical evidence, and the appellant's contentions, upon which the examiners relied upon in their opinions.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.

Significantly, the appellant has not presented or identified any contrary medical opinion that supports the claim for service connection of the Veteran's death due to his service connected disabilities.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinions of record show that neither the Veteran's PTSD or DM caused or contributed substantially or materially to the Veteran's death.  

The Board has considered the articles submitted by the appellant, including those cited by her representative in the August 2017 IHP.  The April 2016 examiner specifically addressed  articles that had been previously submitted by the appellant.  As noted, the examiner found these articles and other medical literature reviewed to be either contradictory, inapplicable or inconclusive.  Furthermore, the articles cited in the appellant's August 2017 IHP addressed the impact of PTSD on heart failure or disease.  In this matter, as provided by the Veteran's death certificate and as stated by the April 2016 examiner, the Veteran's cardiopulmonary arrest was due to a PE caused by DVT.  There is no evidence of record which links the Veteran's cardiopulmonary arrest to heart disease.  As such, the Board finds that these articles have no probative value in regards to the facts of the Veteran's death.

In assessing the evidence, the Board has considered the appellant's statements and  acknowledges the appellant is competent to provide evidence regarding the symptoms the Veteran exhibited prior to his passing.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  However, as the appellant's lay statements relate to the etiology of the Veteran's death, the Board is unable to accord these statements probative weight because she is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).

For the foregoing reasons, the Board finds the preponderance of the evidence does not show the Veteran's PTSD or DM were either a principal or contributory cause of the Veteran's death.  Accordingly, service connection for cause of death due to PTSD or DM is not warranted.  

IHD

Turning to the appellant's contentions that the claim should be considered under the legal presumptions for IHD due to the Veteran's conceded exposure to herbicides during active service, the Board finds that the medical evidence of record does not support such a link.  As stated, the Veteran had exposure to herbicides while in Vietnam.  In this case, the Board finds the April 2016 VA examiner's opinion not definitive as to the Veteran having an actual diagnosis of IHD at the time of his death.  He provides a speculative statement that the Veteran had diabetes that is usually considered a coronary equivalent.  See Obert v. Brown, 5 Vet. App. 30, 33   (1993).  And while the examiner notes an August 2005 nuclear perfusion study showing mild ischemia, at that time, the Veteran was not diagnosed with ischemic heart disease nor at any time thereafter.  The Board is not clear as to how this speculative statement and this single diagnostic finding supports the examiner's opinion.  In fact, the Board notes that the April 2016 VA examiner was the Veteran's cardiologist back in October 2007, who noted the findings from the August 2005 nuclear study in an October 2007 VA medical record, but did not determine that a diagnosis of IHD was warranted at that time.  

Even so, the medical evidence of record does not establish that any IHD either caused or contributed substantially or materially to the Veteran's death.  Again, none of the Veteran's medical providers discussed IHD in relationship to PE or DVT or noted concern regarding those conditions in conjunction with the Veteran's cardiac care.  Also, the April 2016 examiner specifically addressed IHD, finding that the condition was less likely to have caused or contributed substantially or materially to the Veteran's PE or DVT, which were the underlying causes of the Veteran's death.  The examiner also stated that IHD was less likely (less than 50 percent) to have combined to cause death, aided, or lent assistance to the production of his death, or rendered the Veteran materially less capable of resisting the effects of fatal PE and DVT.  In the May 2016 addendum, the examiner stated that though IHD could cause heart attacks, it was not a cause of PE or DVT, which were the causes of the Veteran's cardiopulmonary arrest.  

The Board finds the April and May 2016 opinions highly probative to the issue of whether IHD caused or contributed substantially or materially to the Veteran's cardiopulmonary arrest, PE, and DVT.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  It is clear that the examiner took into consideration all relevant factors in rendering the opinions. 

Significantly, the appellant has also not presented or identified any contrary medical opinion that supports her contention regarding the Veteran's IHD and his death.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinions of record show that IHD did not cause or contribute substantially or materially to the Veteran's death.  
The Board has again considered the appellant's statements and acknowledges that she is competent to provide evidence regarding the symptoms the Veteran exhibited prior to his passing.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  However, as the appellant's lay statements relate to the etiology of the Veteran's death, the Board is unable to accord the those statements probative weight because she is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).

For the foregoing reasons, the Board finds the preponderance of the evidence does not show that IHD, whether or not the Veteran actually had such diagnosis, was either a principal or contributory cause of the Veteran's death.  

In sum, although the Board is sympathetic to the appellant's claims, and the many delays in the full adjudication of this case, the Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes that the denial of these claims do not in any way diminish the Veteran's service to our country.  Absent evidence that establishes a nexus between the Veteran's cause of death and service, the Board finds that service connection for the Veteran's cause of death is not warranted.  Because the preponderance of the evidence is against the claim for service connection for the Veteran's cause of death, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


